      6:19-cv-01593-JMC        Date Filed 08/21/20      Entry Number 21       Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Brad Lee Merling,                      )
                                       )            Civil Action No.: 6:19-cv-01593-JMC
                      Plaintiff,       )
                                       )
       v.                              )                           ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on April 28, 2020. (ECF No. 14.) The Report addresses Plaintiff

Brad Lee Merling’s (“Plaintiff”) claim for Disability Insurance Benefits (“DIB”) and recommends

that the court reverse the decision of the Commissioner of Social Security Administration (“the

Commissioner”) and remand the matter for further administrative proceedings. (Id. at 35.) For the

reasons stated herein, the court ACCEPTS the Report, REVERSES the decision of the

Commissioner, and REMANDS the action for additional administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-27.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for DIB. (ECF No. 7-3 at 18.) Although the ALJ found Plaintiff had

severe impairments that included inflammatory arthritis, degenerative disc disease of the lumbar

spine, obesity, generalized anxiety disorder, and major depressive disorder (Id. at 66), the ALJ




                                                1
      6:19-cv-01593-JMC          Date Filed 08/21/20      Entry Number 21         Page 2 of 4




nonetheless concluded Plaintiff had the residual functional capacity (“RFC”) to perform light work

with several additional restrictions (Id. at 68).

        Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on June 3, 2019. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ inadequately explained his reasoning at step three, and likewise did not

offer sufficient analysis to discount a treating physician’s opinions. (ECF No. 14 at 27.)

Specifically, the Magistrate Judge found the ALJ failed to explain why Plaintiff’s “inflammatory

arthritis” did not meet or equal a listed impairment at step three. (Id. at 30.) The Magistrate Judge

further noted that the ALJ’s lack of discussion on this topic prevented the court from “conduct[ing]

meaningful review of the ALJ’s listing analysis.” (Id.) The Magistrate Judge similarly reasoned

the ALJ failed to properly assess Plaintiff’s treating physician, finding that, “apart from a

conclusory reference to inconsistencies in the record, a review of the ALJ’s decision includes no

indication that the factors set forth in the regulations for evaluating medical source statements were

considered in affording [the treating physician] little weight.” (Id. at 33.) Lastly, the Magistrate

Judge did not address Plaintiff’s remaining allegations of error, but instead observed such claims

would be reconsidered and reevaluated by the ALJ in light of remand. (Id. at 35.)

        On April 28, 2020, the parties were apprised of their opportunity to file specific objections



                                                    2
      6:19-cv-01593-JMC         Date Filed 08/21/20       Entry Number 21        Page 3 of 4




to the Report. (Id. at 36.) On April 30, 2020, the Commissioner informed the court he would not

offer objections. (ECF No. 16.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                          III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 14 at 27-35.) The



                                                 3
     6:19-cv-01593-JMC         Date Filed 08/21/20      Entry Number 21       Page 4 of 4




 Commissioner notified the court he will not file objections (ECF No. 16) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 14) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
August 21, 2020
Columbia, South Carolina




                                               4
